Citation Nr: 1620704	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  12-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic disorder (PTSD), to include entitlement to an initial compensable rating prior to September 6, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1968 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks throughout the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating not to exceed 30 percent for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Prior to September 16, 2013, the Veteran's PTSD was assigned a noncompensable rating, and after that date a higher 30 percent rating was assigned.  

Under Diagnostic Code 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.
A higher, 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM").  38 C.F.R. § 4.130.  Although no longer used in the DSM 5, the DSM IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  Because these scores were used in the Veteran's relevant treatment records from the period on appeal, they will be considered by the Board.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran was provided with a VA examination in April 2010.  During this examination, the Veteran reported experiencing symptoms of irritability, sleep difficulties, impatience, and anti-social tendencies for the past several years.  The examiner noted he demonstrated a restricted affect and mild memory impairment.  He assigned the Veteran a GAF of 72, suggesting symptoms which were approximately mild.

When affording all benefit of doubt to the Veteran, these symptoms, including mild memory loss and chronic sleep impairment, are like the criteria associated with a 30 percent rating.  Accordingly, entitlement to an initial rating of 30 percent is warranted.

However, the evidence does not suggest the Veteran demonstrated the criteria like those associated with a higher, 50 percent rating.  Instead, the examiner specifically noted the Veteran's speech, concentration, and communication were all normal.  No panic attacks or impaired judgment were noted.  Furthermore, the examiner specifically opined the Veteran's symptoms fluctuated, but were at most of mild severity.  Therefore, this report does not reflect the Veteran experienced symptoms like the criteria associated with a higher rating, and entitlement to a rating in excess of 30 percent is not warranted.

In September 2013, the Veteran was provided with an additional VA examination.  The symptoms reflected in his report are similar to those in the previous 2010 VA examiner's report.  For example, the Veteran continued to report chronic sleep difficulties, irritability, and detachment.  The examiner also indicated the Veteran experienced depressed mood, anxiety, and panic attacks occurring weekly or less often.

The Board has considered that the examiner noted the Veteran experienced some symptoms like those associated with a higher 50 percent rating.  Specifically, the examiner indicated the Veteran experienced difficulty in establishing and maintaining effective work and social relationships.  However, the report does not establish the Veteran experienced any of the additional symptoms associated with a higher rating, including circumstantial speech, impaired judgment or thinking, disturbances in motivation, or panic attacks more than once a week.  Instead, the Veteran reported experiencing panic attacks weekly or less often.  Furthermore, the examiner specifically opined the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, the criteria associated with his currently assigned 30 percent rating.  Therefore, when considering the report as a whole, the Board finds the evidence establishes the Veteran's current symptoms are most consistent with the criteria for his currently assigned 30 percent rating.  Accordingly, entitlement to a higher rating is not warranted.

The claims file does not include the medical reports from any psychiatric treatment during the period on appeal.  During his November 2015 hearing, the Veteran reported he had not sought any mental health treatment outside of his VA examinations.  Accordingly, no further development was required by the Board.

During his November 2015 hearing before the undersigned, the Veteran continued to describe symptoms which are most consistent with his currently assigned 30 percent rating.  That is, he reported experiencing chronic sleep impairment, irritability, avoidance of crowds, and general forgetfulness.  However, he did not report experiencing symptoms like panic attacks more than once a week, difficulty understanding complex commands, or impaired judgment.  Instead, his wife testified that he is generally able to leave the house and function on his own.  Accordingly, the Veteran's testimony does not suggest he experienced symptoms such as those associated with a higher, 50 percent rating, or that his disability otherwise increased in severity.

Based on all the foregoing, the Board finds entitlement to an initial rating not to exceed 30 percent is warranted throughout the period on appeal.  To this limited extent, the Veteran's appeal is granted.

Additional Considerations

In reaching the above decision, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of irritability, social withdrawal, and chronic sleep impairment.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and serve as the basis for the increased rating assigned above.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran retired in 2010 and is no longer employed.  He has not, however, alleged that he is unemployable on account of his service connected PTSD.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected PTSD.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2009, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.


As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA medical records have been obtained, and the Veteran has not indicated he received any relevant private treatment.  The Board notes that the claims file does not include any VA outpatient records since approximately 2010.  However, during his November 2015 hearing, the Veteran testified that he had not received any mental health treatment since that time.  Accordingly, because updated VA treatment records would not have been relevant to the only issue on appeal, there was no harm to the Veteran in proceeding with adjudication of his appeal.

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

At the hearing before the Board, the Veteran's representative stated that a higher rating was warranted because the Veteran's PTSD has worsened.  See Transcript at 3, 20.  This is not, however, an allegation of worsening that would require remanding for a new examination.  Generally, reexamination is warranted when there is evidence indicating that there has been a material change in the severity of a service-connected disability.  38 C.F.R. § 3.327(a).  Here, the representative's statement of "worsening" was made in the context of his advocacy for the Veteran; the representative's arguments are not "evidence."  It is important to note that the Veteran himself did not testify that his condition had worsened in any way.  Rather, he testified as to the symptoms he experiences, and those symptoms are consistent with those shown on the last examination in 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  The last examination report from 2013 was thorough and consistent with the Veteran's testimony in 2015 as to the symptoms and impairment he experiences.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

As discussed above, the Veteran was provided with a hearing before the undersigned VLJ in November 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed PTSD, specifically regarding the severity of his symptoms during the period on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


	(CONTINUED ON NEXT PAGE)

 
ORDER

Entitlement to an initial rating not to exceed 30 percent for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for service-connected PTSD is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


